DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The specific limitations of “a first cylindrical cover coupled to the tablet computer body via the first hinge, wherein the first hinge central axis passes through the first hinge first end and the first hinge second end; wherein the second hinge cover is a second cylindrical cover coupled to the keyboard dock body via the second hinge, wherein the second hinge central axis passes through the second hinge first end and the second hinge second end, wherein the tablet computer and the keyboard dock are connected using the first hinge cover and the second hinge cover, and wherein the first cylindrical cover of the first hinge cover outside the tablet computer body is connected in a detachable manner to and in direct surface contact with the second cylindrical cover of the second hinge cover outside the keyboard dock body” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
For example
GRIFFIN (US 2014/0254077) discloses: 
A notebook computer, comprising; 
a tablet computer comprising a tablet computer body (e.g. 102 FIG.5), a first hinge cover (e.g. magnetic field ¶[0023] /magnetic bond  ¶[0042] /magnetic connection ¶[0048] of 104), and a first hinge (e.g. 104 FIG.4), wherein the first hinge cover is coupled to the tablet computer body via the first hinge (e.g. 104 serves as the anchor for the field/bond/connection), wherein the first hinge comprises a first end and a second end (e.g. left and right sides of 104 FIG.1), wherein the first hinge first end is connected to the first hinge cover (e.g. a magnetic field emanates from a magnet), wherein the first hinge second end is connected to the tablet computer body (as would 
a keyboard dock comprising a keyboard dock body (e.g. 101 FIG.1), a second hinge cover (e.g. magnetic field ¶[0023] /magnetic bond  ¶[0042] /magnetic connection ¶[0048] of 103), and a second hinge (e.g. 103 FIG.4), wherein the second hinge cover is coupled to the keyboard dock body via the second hinge (e.g. 103 serves as the anchor for the field/bond/connection), wherein the first hinge comprises a first end and a second end (e.g. left and right sides of 103 FIG.1), wherein the second hinge first end is connected to the second hinge cover (as shown FIG.4), wherein the second hinge second end is connected to the keyboard dock body (as would be understood from e.g. FIG.1), wherein the second hinge cover rotates relative to the keyboard dock body around a central axis of the second hinge (shown e.g. FIG.3, FIG.5), wherein the tablet computer and the keyboard dock are connected using the first hinge cover and the second hinge cover (shown e.g. FIG.4), and wherein the first hinge cover is connected to the second hinge cover(described paragraph [0030])
However GRIFFIN fails to explicitly disclose: “a first cylindrical cover coupled to the tablet computer body via the first hinge, wherein the first hinge central axis passes through the first hinge first end and the first hinge second end; wherein the second hinge cover is a second cylindrical cover coupled to the keyboard dock body via the second hinge, wherein the second hinge central axis passes through the second hinge first end and the second hinge second end, wherein the tablet computer and the keyboard dock are connected using the first hinge cover and the second hinge cover, and wherein the first cylindrical cover of the first hinge cover outside the tablet computer body is connected in a detachable manner to and in direct surface contact with the second cylindrical cover of the second hinge cover outside the keyboard dock body”
Furthermore, the examiner has performed the assignee and inventor name searches in order to identify documents with possible double patenting issues.  No documents with conflicting claims have been found.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800.  The examiner can normally be reached on 9-6.  Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THERON S MILLISER/            Examiner, Art Unit 2841      

/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841